DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to a preliminary amendment filed on 04/01/2020 and a supplemental preliminary amendment filed on 08/17/2020. Claims 1-5, 8, 10, 12, 13, 16-18, 20, 21, 23-25, 27 and 28 remain pending after the amendment on 08/17/2020. Claims 6, 7, 9, 11, 14, 15, 19, 22, 26 and 29 have been canceled without any disclaimer of the subject matter contained herein this application. Applicant submits no new matter has been added. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020; 11/05/2020 and 01/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 12, 13 and 23 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Shigeta (US 20170039807 A1).
Regarding Claim 1: Shigeta discloses a gaming monitoring system (Refer to Figure 1) comprising: at least one camera configured to capture images of a gaming surface (Refer to para [124]; “a game monitoring device which monitors a progress of a game played on the gaming table by using a camera,”); and computing apparatus in communication with the at least one camera (Refer to para [125]; “an image analyzing apparatus which performs image analysis on an image obtained from the camera…”) said computing apparatus configured to analyze the captured images of the gaming surface to automatically apply machine learning processes to identify game objects, game events and players in the captured images (Refer to para [069-072]; “the image analyzing apparatus or the control device has an artificial intelligence utilizing type structure or a deep learning structure capable of obtaining information on rank of a card from the card which is distributed in the gaming table and is folded or stained by a player. In addition, in the fraud detection system, the control device recognizes positions, types, and numbers of chips wagered by players through the image analyzing apparatus and determines by image analysis of a progress of the game through the image analyzing apparatus whether or not the collection of the lost chips wagered by each player and the redemption for the winning chips are correctly performed in accordance with a win or lose result of the game. In addition, in the fraud detection system, the image analyzing apparatus or the control device has an artificial intelligence utilizing type structure or a deep learning structure where, although a portion of or the entire chips among a plurality of the chips placed on the gaming table is concealed due to a blind spot of the camera, the information on the type, number, and position of the wagered chips can 
Regarding Claim 2: Shigeta discloses the machine learning processes are implemented through one or more neural networks (Refer to para [168]; “although the image analyzing apparatus 12 or the control device 14 is a device having an artificial intelligence utilizing type structure or a deep learning structure, specifically, the image analyzing apparatus 12 or the control device 14 may perform image analysis or the above-described various controls by using scale-invariant feature transform (SIFT) algorithm, convolution neutral network (CNN), deep learning, machine learning, or the like. Such a technique is a technique of performing image recognition on a captured image to recognize an object included in the image.”).
Regarding Claim 3: Shigeta discloses the one or more neural networks comprise one or more deep neural networks (Refer to para [168]; “Such a technique is a technique of performing image recognition on a captured image to recognize an object included in the image. Particularly, in recent years, object recognition at high accuracy is performed by using a deep learning technique utilizing a multilayered neutral network. In the deep learning technique, generally, layers covering multiple stages are overlapped in intermediate layers between an input layer and an output layer of the neutral network, so that the object is recognized at high accuracy. In the deep learning technique, particularly, a convolution neutral network has drawn attention because the convolution neutral network has higher performance than the object recognition based on image feature amounts in the related art.”).
Regarding Claim 4: Shigeta discloses the one or more deep neural networks comprise one or more convolutional neural networks (Refer to para [168-170]; “In the convolution neutral network, recognition object images attached with label are learned, and main objects included in the recognition object image are recognized. In the case where a plurality of the main objects exist in the learned image, an area rectangle is specified, and the image corresponding to the specified area is attached with a label and the learning is performed. In addition, in the convolution neutral network, the main objects in the image and the positions of the objects can also be determined.”).
Regarding Claim 5 (Currently Amended): Shigeta discloses at least one of the one or more convolutional neural networks comprises at least one of: a region proposal network; or an object detection network (Refer to para [161]; “The card distribution device has a function where, in the case where error or fraud of the dealer in the game is detected by the control device 14, the further extraction of the card from the card distribution device 3 is stopped after the time of the detection or at a predetermined timing.”).
Regarding Claim 8 (Currently Amended): Shigeta discloses wherein game objects comprise at least one of playing cards, position markers or monetary objects, one of more stacks of one or more wager objects (Refer to para [119]; “Among many table games played in a casino such as a casino, there are baccarat and blackjack. In such a game, a standard deck of 52 playing cards is used, the playing cards are distributed on the game table from a card distribution device including a plurality of decks (six to nine decks or ten decks) which are shuffled in advance, and win or lose is determined according to the number of distributed cards and a game rule.”).
Regarding Claim 12 (Currently Amended): Shigeta discloses associating each of the one or more first regions of interest with a wager area identifier (Refer to para [012]; “the chip tray may be provided with a collection chip tray where the chips wagered by the lost player are collected and 
Regarding Claim 13 (Currently Amended):  Shigeta discloses the computing apparatus is further configured to identify a start and end of a game based on a game start and end trigger configuration stored in a data store accessible to the computing apparatus (Refer to para [090-093]; “the redemption for the chip 9W to the wining player 6W is performed by using the chips 9 in the redemption chip tray 172, and the image analyzing apparatus 12 and the control device 14 can secure an enough time to recognize the actual total amount of the chips 9 in the collection chip tray 171 after the collection.”).
Regarding Claim 23 (Currently Amended): Shigeta discloses the computing apparatus is further configured to determine the illumination of an indicator light on a dealing device on the gaming surface (Refer to para [111]; “In the case where fraud is suspected to occur at a certain player position 7, the fraud detection system may generate alarm (light, sound, or vibration) so that at least dealer can perceive at this time. Therefore, at least at this moment, by stopping the subsequent game or the like, it is possible to prevent the fraud from continuously occurring. In addition, information indicating that fraud is suspected to occur may be added to the image captured and recorded by the camera 2. Therefore, by checking video, it is possible to find a cause of the suspicion of the fraud.”).
Claims 16-18 and 28 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Bulzacki et al.  (US 20180247134 A1).
Regarding Claim 16: Bulzacki discloses a method (Refer to para [005]; “Embodiments described herein provide a platform, device and process for monitoring game activities at a gaming table.”) comprising: processing captured images of a gaming table (Refer to para [006]; “capture images of the surface of a gaming table, including gambling chips, in response to certain events such as placing a bet.”) through a trained neural network to identify game wager objects in the captured images (Refer to para [096 and 136]; “FIG. 79 is a diagram of an example process for training a classifier for predicting chip type. The bet tracking information may be utilized in conjunction with other types of backend systems, such as a hand counting system, a security management system, a player compensation system (e.g., for calculating when complimentary items/bonuses are provided), etc. Bet recognition may also be used in gaming training systems, where players can be informed that their betting was not efficient or suboptimal based on computer-based simulation and calculation of odds (e.g., for Texas Hold-em poker, efficient betting may be determined based on mathematical odds and table positioning, especially for structured betting games and/or pot-limit and limit games, and may also be influenced by the presence of rule modifications).”); identifying a value associated with each game wager object identified in the captured images (Refer to para [146]; “Each bet recognition device 30 has an imaging component for capturing image data for the gaming table surface. The gaming table surface has defined betting areas, and the imaging component captures image data for the betting areas. A transceiver transmits the captured image data over a network and receives calibration data for calibrating the bet recognition device 30 for the betting areas. Bet recognition device 30 may also include a sensor component and a scale component, in some embodiments.”) and determining a game wager value based on the identified values of the identified game wager objects (Refer to para [149-151]; “The bet recognition device 30 may have one or more processors and computational capabilities directly built into the bet recognition device 30. In some embodiments, these computational capabilities may be limited in nature, but may provide for image pre-processing features that may be used to improve the efficiency (e.g., file-size, relevancy, redundancy, load 
Regarding Claim 17: Bulzacki discloses the processing identifies game wager objects in at least one of a plurality of distinct wager regions on the gaming table (Refer to para [046]; “the system further includes an interface engine adapted to provision an interface providing real or near-real-time betting data to a dealer, the real or near-real-time betting data based on the betting data extracted by the game monitoring server from the captured image data, the betting data including one or more estimated values for each stack of chips in one or more betting areas of the gaming surface.”).
Regarding Claim 18: Bulzacki discloses determining a total game wager for each distinct wager region in which game objects are identified in the captured images (Refer to para [234]; “When new image data is sent to the data store 70 it may be processed by game monitoring server 20 using the 
Regarding Claim 28: Bulzacki discloses a tangible computer-readable storage storing program code that, when executed by a computer system, causes the computer system to perform the method 16 (Refer to para [261, 262 and 352]; “Memory 86 may include a suitable combination of computer memory that is located either internally or externally such as, for example, random-access memory (RAM), read-only memory (ROM), compact disc read-only memory (CDROM), electro-optical memory, magneto-optical memory, erasable programmable read-only memory (EPROM), and electrically-erasable programmable read-only memory (EEPROM), Ferroelectric RAM (FRAM) or the like. The embodiments of the devices, systems, and methods described herein may be implemented in a combination of both hardware and software. These embodiments may be implemented on programmable computers, each computer including at least one processor, a data storage system (including volatile memory or non-volatile memory or other data storage elements or a combination thereof), and at least one communication interface.”).
Allowable Subject Matter
Claim 10, 24, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 and 21 are allowed. Liu et al. (US 20210097278 A1) teaches “a to-be-recognized image is obtained, as stated in the foregoing embodiments, the obtained to-be-recognized image may be an image obtained by preprocessing the acquired image. Target detection may be performed on the acquired image by means of a target detection neural network. A detection bounding box corresponding to a target object in the acquired image may be obtained by means of the target detection neural network. The target object may be an object in the embodiments of the present disclosure, such as a game currency, a game chip, or the like. An image region corresponding to the obtained detection bounding box may be the to-be-recognized image, or it may also be considered that the to-be-recognized image is selected from the detection bounding box. In addition, the target detection neural network may be a region candidate network.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180096244 A1
US 20170337711 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665